PER CURIAM.
The restitution order attending this probation for the two minor appellants is not erroneous for requiring each to repay $172.00, one-third of the aggregate thefts by appellants and another using the same credit card. Assuming that, an evidentiary hearing is not required on the amount of each child’s separate charges on the card. The words “or such other amount deemed due by the probation counselor” are stricken from the order, which is otherwise
AFFIRMED.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.